DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim13-20 been renumbered 12-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inelastic tightening system" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al. U.S. Publication No. (20100217167 A1) in view of Rocker U.S. Patent No. (3,527,232).
With respect to claim 1, Ingimundarson et al. substantially discloses a brace (figs.1-5) that provides support to a lower spine of a wearer para [0010], comprising: 
a lumbar support or back plate (22, figs.1 and 3) and para [0062, the back plate is flexible or bendable to accommodate the anatomy of a wearer's back when the closure system is employed. The ability to bend about the wearer's back is particularly advantageous since the back plate can be used to support a variety of anatomical contours of a single wearer or a variety of wearers] positioned between left (12) and right lateral supports (14, fig.1) and [0052], wherein the lumbar support or back plate (22); and para [0062, the back plate is flexible or bendable to and 
a tightening system comprising a first cord or tensioning element (34, fig.3) and [0084] that (a) extends over a length of an outer surface of the lumbar support (22, fig.3) and ( b) is threaded through at least a first cord guide (90, fig.3) wherein pulling on the first cord (34) is configured to reduce an effective portion of the lumbar support, thereby reducing bunching of the elastic portion underling the tightening the brace about the torso of the wearer in para [0062, Ingimundarson et al. discloses the back plate is flexible or bendable to accommodate the anatomy of a wearer's back when the closure system is employed] as such when pulling on the first cord (34) is configured to reduce an effective portion of the lumbar support, thereby reducing bunching of the elastic portion underling the tightening the brace about the torso of the wearer.
Ingimundarson et al. substantially discloses the invention as claimed except the lumbar support has a longitudinally elastic portion that stretches to conform to the wearer's body when the brace is wrapped around a torso of the wearer.
Rocker however, teaches a lumbar support (fig.2) comprising a longitudinally elastic upper member (3) and an underlying longitudinally elastic lower member (4) secured together ([Col.2], lines 18-24).
In view of the teachings of Rocker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lumbar support of Ingimundarson et al. by incorporating a longitudinally elastic portion that stretches to conform to the wearer's body when the brace is wrapped around a torso of the wearer without departing from 
With respect to claim 2, the combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the tightening system comprises left (36) and right (38) cord guides and wherein the left and right cord guides are coupled to opposite sides of the lumbar support (22, fig.1).  
With respect to claim 3, the combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the entire lumbar support (22) is disposed between the left (36) and right (38) cord guides (as shown in fig.1).  
With respect to claim 4, Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the tightening system further comprises a second cord (33), wherein a portion of the first cord (34) is fed about the left cord guide and a portion of the second cord is fed about the right cord guide via pulleys [0075] and (fig.1).  
With respect to claim 5, Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the tightening system comprises left and right cord guides (36, 38), and wherein the left cord guide (36) is coupled to the left lateral support (12), and wherein the right cord guide (38) is coupled to the right lateral support (14).  
With respect to claim 7, the combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Rocker inherently teaches the elastic portion is stretchable by at least 15% in a first direction when applied by the wearer.  
Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Rocker inherently teaches the elastic portion is stretchable by at least 10% in a first direction when applied by the wearer, due to the elastic nature of the elastic portion.  
 With respect to claim 9, the combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Ingimundarson et al. further discloses a fastener (12A, 14A) configured to removably couple the left lateral support to the right lateral support (fig.1) and [0052].  
With respect to claim 10, the combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Rocker inherently teaches the elastic portion is stretchable to increase from an original length to (X times the original length) when the tightening system is not used, and wherein the elastic portion is stretchable to increase from the original length to no more than (0.2X times the original length) when the tightening system is used due to the elastic nature (ability of a deformed material body to return to its original shape and size when the forces causing the deformation are removed) of the elastic portion.  
With respect to claim 11, the combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed.  Rocker teaches the elastic portion extends across a sagittal plane of the wearer when applied to the wearer (as shown in fig.2).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al./Rocker as applied to claim 1 above, and further in view of Idowu et al. U.S. Publication No. (2015/0328035 A1, provisional-application filed Dec.6, 2012).
the left and right lateral supports are inelastic.  
Idowu et al. however, teaches a torso brace comprising a brace, wherein the brace structure may be made of non-flexible members, flexible members, or combination thereof. Further, in some embodiments, the brace structure may be made of inelastic materials, and in other embodiments, the brace structure may be made of elastic materials, or combinations of elastic and inelastic materials [0019] and [0022].
In view of the teachings of Idowu et al., it would have been obvious to one of ordinary skill in the art before the effective date of the invention to construct the left and right lateral support of Ingimundarson et al./Rocker in like manner, having an inelastic material in order to significantly restrict the outward expansion of the brace structure relative to the target deformity [0022]. 

Claims [[13-20]] 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al. U.S. Publication No. (20100217167 A1) in view of Rocker U.S. Patent No. (3,527,232) and further in view of Idowu et al. U.S. Publication No. (2015/0328035 A1, provisional-application filed Dec.6, 2012).
With respect to claim [13] 12, Ingimundarson et al. substanti9ally discloses a brace (figs.1-5)  that provides support to a body of a wearer [0010], comprising: a central support back plate (22, figs.1 and 3) having a portion that is sufficiently flexible to stretch to conform to the wearer's body when the brace is wrapped around the body of the wearer para [0062 the back plate is flexible or bendable to accommodate the anatomy of a wearer's back when the closure system is employed. The ability to bend about the wearer's back is particularly advantageous since the back plate can be used to support a variety of anatomical contours of a single wearer or  supports (as shown in fig.1); and a tightening system comprising a first cord or tensioning element (34, fig.3) and [0084] that (a) extends over a length of an outer surface of the lumbar support (22, fig.3) and ( b) is threaded through at least a first cord guide (38, fig.1) wherein pulling on the first cord (34) is configured to reduce an effective portion of the lumbar support, thereby reducing bunching of the elastic portion underling the tightening the brace about the torso of the wearer in para [0062, Ingimundarson et al. discloses the back plate is flexible or bendable to accommodate the anatomy of a wearer's back when the closure system is employed] as such when pulling on the first cord (34) is configured to reduce an effective portion of the lumbar support, thereby reducing bunching of the elastic portion underling the tightening the brace about the torso of the wearer.
Ingimundarson et al. substantially discloses the invention as claimed except (1) the central support having a longitudinally elastic portion that is sufficiently flexible elastic that stretches to conform to the wearer's body when the brace is wrapped around a torso of the wearer and (2) wherein the first lateral support is made at least in part from a first inelastic material.
Rocker however, teaches a lumbar support (fig.2) comprising a longitudinally elastic upper member (3) and an underlying longitudinally elastic lower member (4) secured together ([Col.2], lines 18-24).
In view of the teachings of Rocker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central support of Ingimundarson et al. by incorporating a longitudinally elastic portion that is sufficiently flexible elastic that stretches to conform to the wearer's body when the brace is wrapped around a torso of 
The combination of Ingimundarson et al./Rocker substantially discloses the invention as claimed except the first lateral support is made at least in part from a first inelastic material.
Idowu et al. however, teaches a torso brace comprising a brace, wherein the brace structure may be made of non-flexible members, flexible members, or combination thereof. Further, in some embodiments, the brace structure may be made of inelastic materials, and in other embodiments, the brace structure may be made of elastic materials, or combinations of elastic and inelastic materials [0019] and [0022].
In view of the teachings of Idowu et al., it would have been obvious to one of ordinary skill in the art before the effective date of the invention to construct the first lateral support of Ingimundarson et al./Rocker in like manner, having an inelastic material in order to significantly restrict the outward expansion of the brace structure relative to the target deformity [0022]. 
With respect to claim [14] 13, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the tightening system further comprises a second cord guide (36, fig.1) and wherein the first (38) and second (36) cord guides are coupled to opposite sides of the central support or back plate (22, fig.1).  
14, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the entire central support or back plate (22) is disposed between the first (38) and second (36) cord guides (as shown in fig.1).  
With respect to claim [16] 15, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed.  Ingimundarson et al. further discloses the tightening system further comprises a second cord guide (36), and wherein the first cord guide (38) is coupled to the first lateral support (14), and wherein the second cord guide (36) is coupled to the second lateral support (12).  
With respect to claim [17] 16, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed except the elastic portion of the central support has a width at least 3 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the elastic portion of the central portion of Ingimundarson et al./Rocker/ Idowu et al. having a width of between 3 inches and a width of the central support, for the purpose of stretching to conform to the wearer's body when the brace is wrapped around a torso of the wearer, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim [18] 17, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed.  Rocker further inherently teaches the elastic portion is stretchable by at least 10% in a first direction when applied by the wearer.  
18, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed.  Ingimundarson et al. further discloses a fastener (12A, 14A) configured to removably couple the first support to the second support (fig.1) and [0052].  
With respect to claim [20] 19, the combination of Ingimundarson et al./Rocker/ Idowu et al. substantially discloses the invention as claimed.  Rocker further inherently teaches the elastic portion is stretchable to increase from an original length to X times the original length when the tightening system is not used, and wherein the elastic portion is stretchable to increase from the original length to no more than 0.2X times the original length when the tightening system is used, due to the elastic nature (ability of a deformed material body to return to its original shape and size when the forces causing the deformation are removed) of the elastic portion.  

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection of the primary reference have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ingimundarson et al./Rocker.  The Office maintains the teachings of the secondary references to cure the deficiencies of Ingimundarson et al./Rocker.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786